                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MELVIN HURN,
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:19CV2489 SPM
                                                  )
LAURENT JAVOIS,                                   )
                                                  )
               Respondent.                        )


                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of petitioner Melvin Hurn’s petition writ of

habeas corpus pursuant to 28 U.S.C. § 2254. For the reasons explained below, the Court will

dismiss the petition without prejudice for failure to exhaust his state court remedies.

                                            Background

       The following information is drawn from the instant petition, and from independent

review of petitioner’s state court proceedings on Missouri Case.net, the State of Missouri’s

online docketing system, as well as petitioner’s original habeas petition filed in this Court.

       Petitioner alleges that in 1980, he plead guilty by mental disease or defect (“NGRI”) to

armed robbery and carrying a concealed weapon. The state accepted petitioner’s plea and,

pursuant to Missouri Revised Statute § 552.030, the Missouri State Court ordered petitioner

committed to the custody of the Director of the Missouri Department of Mental Health.

       Although the record is not entirely clear, it appears that in 1987, petitioner was released

from the Department of Mental Health on a conditional release and got into a “domestic fight”

with his brother. Petitioner states that both he and his brother called the police regarding the fight
and the police chose to “lock [him] up.” Petitioner states that “the confederates told [him] if he

filed anything they would make it hard for [him]”

       In the instant petition, petitioner asks this Court to order his release.

                                             Discussion

       Petitioner obviously seeks to challenge his current state custody pursuant to a civil

commitment. However, the petition is subject to dismissal due to petitioner’s failure to exhaust

his available state remedies. Title 28 U.S.C. § 2254(b)(1)(A) prohibits a grant of habeas relief on

behalf of a person in state custody unless that person has “exhausted the remedies available in

the courts of the State.” The exhaustion requirement applies with equal force when a habeas

petitioner seeks to challenge state custody pursuant to a civil commitment. See Beaulieu v.

Minnesota, 583 F.3d 570, 575 (8th Cir. 2009).

       “To satisfy the exhaustion requirement, a person confined in a Missouri State Hospital

must apply for release under section 552.040 before filing a petition for a writ of habeas corpus,”

and if that application is denied, the confined person must appeal to the Missouri Court of

Appeals. Kolocotronis v. Holcomb, 925 F.2d 278, 279 (8th Cir.1991) (internal citation omitted).

Here, petitioner does not allege, nor does independent inquiry reveal, that he applied for release,

much less that he appealed the denial of such an application to the Missouri Court of Appeals.

The Court therefore concludes that petitioner has failed to exhaust his state court remedies, and

that the instant petition should therefore be dismissed.

       The Court has considered whether to issue a certificate of appealability. To do so, the

Court must find a substantial showing of the denial of a federal constitutional right.         See

Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir.1997). A substantial showing is a showing that


                                                  2
issues are debatable among reasonable jurists, a Court could resolve the issues differently, or the

issues deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing

Flieger v. Delo, 16 F.3d 878, 882–83 (8th Cir. 1994)). Petitioner has made no such showing

here, and the Court will therefore not issue a certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s application for writ of habeas corpus [Doc.

#1] is DISMISSED without prejudice. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that petitioner’s request for appointment of counsel is

DENIED as moot.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       Dated this 10th day of September, 2019.



                                                         HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
